Motion, insofar as it seeks to compel respondents to accept service of the untimely notice of appeal denied and, insofar as it seeks relief from the direction that appellants perfect their appeal from the judgment for the November 1978 Term, granted insofar as to enlarge appellants’ time to perfect such appeal to the April 1979 Term, such appeal to include, pursuant to CPLR 5501 (subd [a], par 1), a review of any nonfinal order which necessarily affects the judgment. (Jema Props, v McLeod, 51 AD2d 702.) Concur—Kupferman, J. P., Lupiano, Lane, Sandler and Sullivan, JJ.